        Case 1:18-cv-00065-SPW-TJC Document 110 Filed 03/01/21 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  ROBERT A. EATON,
                                                   CV 18-65-BLG-SPW
                       Plaintiff,

  vs.                                               ORDER ADOPTING
                                                    FINDINGS AND
  MONTANA SILVERSMITHS.                             RECOMMENDATIONS


                       Defendant.



        Before the Court are U.S. Magistrate Judge Cavan's Findings and

Recommendations(Doc. 79) on Defendant Montana Silversmiths' Partial Motion

to Dismiss(Doc. 54)on Count VII ofPlaintiff Robert Eaton's Fourth Amended

Complaint. (Doc. 48). Judge Cavan recommended that Count VII be dismissed

for failure to state a claim upon which relief may be granted. (Doc. 79 at 1).

Eaton, representing himselfpro se, timely filed an objection. (Doc. 80). Montana

Silversmiths ("Silversmiths") responded to Eaton's objection. (Doc. 82). For the

following reasons, the Court adopts the Findings and Recommendations in their

entirety.

   I.       Background

   The instant motion arises from Eaton's Fourth Amended Complaint, in which

he added an additional count(Count VII) alleging that Silversmiths "breached their

                                          1
Case 1:18-cv-00065-SPW-TJC Document 110 Filed 03/01/21 Page 2 of 7
Case 1:18-cv-00065-SPW-TJC Document 110 Filed 03/01/21 Page 3 of 7
Case 1:18-cv-00065-SPW-TJC Document 110 Filed 03/01/21 Page 4 of 7
Case 1:18-cv-00065-SPW-TJC Document 110 Filed 03/01/21 Page 5 of 7
Case 1:18-cv-00065-SPW-TJC Document 110 Filed 03/01/21 Page 6 of 7
Case 1:18-cv-00065-SPW-TJC Document 110 Filed 03/01/21 Page 7 of 7
